Case 2:20-mj-O0089-MAT Document 6 Filed 03/16/20 Page 1 of 7

FILED =__sENTERED
LODGED ._____ RECEIVED

 

 

AO 93 (Rev. 11/13) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT At SEA

TTLE
CLERK U.S. DISTRICT co
WESTERN DISTRICT OF WASHINGTON
for the BY DEPUTY

Western District of Washington

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

The residence located at 16103 NE 95th Ct., Redmond,
WA 98052, more fully described in Attachment A‘1

Case No. MJ20 - 089 C 1)

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Western District of Washington
(identify the person or describe the property to be searched and give its location):

The residence located at 16103 NE 95th Ct., Redmond, WA 98052, more fully described in Attachment A1

 

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B1 for list of items to be seized.

YOU ARE COMMANDED to execute this warrant on or before ( C(O 20 (not to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m. (Jat any time in the day or night becaube good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to _any U.S. Magistrate Judge in West. Dist. of Washington .
(United States Magistrate Judge)

© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) 1) until, the facts justifying, the later specific date of

 

Date and time issued: February 25, 2020 at 9:45a.m.

 

 

Judge's signature

City and state: Seattle, Washington Mary Alice Theiler, United States Magistrate Judge

Printed name and title

 

 

USAO# 2018R00225

 
Case 2:20-mj-O0089-MAT Document 6 Filed 03/16/20 Page 2 of 7

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
M20- 084 Z)ocltop0 135m __|Nehoe\ &Sresten Shan

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

Dee abtacled -0-$497

e cvd VA

 

Certification

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

dae: [14/2020 Wn. PDpfhes—

” - Executing officer's signature

t \ € Sf ‘aN

rinied name and title

 

 

 

USAO# 2018R00225
Case 2:20-mj-O0089-MAT Document 6 Filed 03/16/20. Page 3 of 7

 

 

 

 

 

 

 
 

—_ 13). “Cameos inn)
(WD. Sas Wark. as

ee ee ee ee _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
oOo Se NH OH FP W NH —

ee ee |
Co oN DA A BP WN SF OO

 

 

Case 2:20-mj-O0089-MAT Document 6 Filed 03/16/20 Page 4 of 7

ATTACHMENT Al
Property to be Searched
The property to be searched is the residence located at 16103 NE 95th Ct., Redmond,
WA 98052. It is a single family, two story home with a brick and beige exterior and grey
roofing shingles. The number “16103” is visible to the right of the garage door which faces
the street. | .

 

 

Attachment Al UNITED STATES ATTORNEY
ISAQ# 2 225 Py 700 STEWART STRELT. SUITE 5260
USAO# 2018R00225 Page | SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
Oo eo tN DH TH S&S BW KH

Ww NNN NN DDD Bee me me ot

 

 

 

Case 2:20-mj-O0089-MAT Document 6 Filed 03/16/20 Page 5 of 7

ATTACHMENT B1
Property to be Seized

Documents (in whatever form) relating to violations of Title 18, United States Code,
Sections 2261A (Stalking); 876(c) (Mailing Threatening Communications); 245 (Federally
Protected Activities); and 371 (Conspiracy), that is:

1. All documents relating to attempts to locate the home addresses of any

members of the media, the Anti-Defamation League, persons who identify as Jewish, or

ethnic minorities;

2. All documents relating to the Atomwaffen Division, including members of the
group;

3. All documents containing swastikas, other Nazi symbols, or other symbology

related to white-supremacist violent extremism;

4. All stamps, packaging tape, and blank envelopes;

5. All receipts reflecting purchases of stamps, packaging tape, or blank envelopes ©
in January 2020;

6. All documents containing the monikers “Krokodil,” “Lazarus,” “14ALG88,”
“Azazel,” “Roman,” “Swissdiscipline,” “OldScratch,” or “Cpu aga”;

7. All communications with Kaleb Cole;
8.  : Digital devices or other electronic storage media and/or their components,
which include:

a. Any digital device or other electronic storage media capable of being used to
commit, further, or store evidence of the offenses listed above;

b. Any digital devices or other electronic storage media used to facilitate the
transmission, creation, display, encoding or storage of data, including word
processing equipment, modems, docking stations, monitors, cameras, printers,
plotters, encryption devices, and optical scanners;

c. Any magnetic, electronic or optical storage device capable of storing data, such
as floppy disks, hard disks, tapes, CD-ROMs, CD-R, CD-R Ws, DVDs, optical

Attachment B1 UNITED STATES ATTORNEY
USAO#2018R00225 — Page 1 8 eV aeemeroNSBI0l

(206) 553-7970

 

 
oO fe nN DA OH SF WW LH

on n OH FP W HY KH OD OO CSC TQ DA A fF WW NH & |

 

 

Case 2:20-mj-O0089-MAT Document 6 Filed 03/16/20 Page 6 of 7

9.

disks, printer or memory buffers, smart cards, PC cards, memory calculators,
electronic dialers, electronic notebooks, and personal digital assistants;

Any documentation, operating logs and reference manuals regarding the
operation of the digital device or other electronic storage media or software;

Any applications, utility programs, compilers, interpreters, and other software
used to facilitate direct or indirect communication with the computer hardware,
storage devices, or data to be searched;

Any physical keys, encryption devices, dongles and similar physical items that
are necessary to gain access to the computer equipment, storage devices or
data; and

Any passwords, password files, test keys, encryption codes or other
information necessary to access the computer equipment, storage devices or
data.

For any digital device or other electronic storage media upon which

electronically stored information that is called for by this warrant may be contained, or that

may contain things otherwise called for by this warrant:

a.

Attachment B1

evidence of who used, owned, or controlled the digital device or other
electronic storage media at the time the things described in this warrant were
created, edited, or deleted, such as logs, registry entries, configuration files,
saved usernames and passwords, documents, browsing history, user profiles,
email, email contacts, "chat," instant messaging logs, photographs, and
correspondence;

evidence of software that would allow others to control the digital device or
other electronic storage media, such as viruses, Trojan horses, and other forms
of malicious software, as well as evidence of the presence or absence of
security software designed to detect malicious software;

evidence of the lack of such malicious software;

evidence of the attachment to the digital device of other storage devices or
similar containers for electronic evidence;

evidence of counter-forensic programs (and associated data) that are designed
to eliminate data from the digital device or other electronic storage media;

UNITED STATES ATTORNEY

USAO#2018R00225 — Page 2 700 STEWART STREET, SUITE 5200

4
i

SEATTLE, WASHINGTON 98101.
(206) 553-7970

 

 
oOo Soe ND HA fF WW HN =

BS NHN HN NK HF DN DD DR DN iw eee
on KN ON SF HW HY K&B OF O60 DW DDN NH BP WH LH ww ©

 

 

Case 2:20-mj-O0089-MAT Document 6 Filed 03/16/20 Page 7 of 7

f. evidence of the times the digital device or other electronic storage media was
used;

g. passwords, encryption keys, and other access devices that may be necessary to
access the digital device or other electronic storage media;

h. documentation and manuals that may be necessary to access the digital device
or other electronic storage media or to conduct a forensic examination of the
digital device or other electronic storage media; and

i, contextual information necessary to understand the evidence described in this
attachment.

THE SEIZURE OF DIGITAL DEVICES OR OTHER ELECTRONIC STORAGE MEDIA
AND/OR THEIR COMPONENTS AS SET FORTH HEREIN IS SPECIFICALLY
AUTHORIZED BY THIS SEARCH WARRANT, NOT ONLY TO THE EXTENT THAT
SUCH DIGITAL DEVICES OR OTHER ELECTRONIC STORAGE MEDIA CONSTITUTE
INSTRUMENTALITIES OF THE CRIMINAL ACTIVITY DESCRIBED ABOVE, BUT
ALSO FOR THE PURPOSE OF THE CONDUCTING OFF-SITE EXAMINATIONS OF
THEIR CONTENTS FOR EVIDENCE, INSTRUMENTALITIES, OR FRUITS OF THE
AFOREMENTIONED CRIMES

Attachment B1 UNITED STATES ATTORNEY
USAO#2018R00225 — Page 3 7° Seay NaN OBE

(206) 553-7970

 

 
